DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No.  16/728,134 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim limitations of the instant invention are anticipated by the aforementioned copending Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



In other words, the underlined limitations, that are the common limitations between the Instant invention and the issued copending Application being similar, and are thought to be novel, however, the only difference being the section in the copending Application which is not underlined and it would not deviate the novelty of the invention.
Below, a tabular comparison, is indicative of such inclusion:

                  Application 16/728,517
         copending Application 16/728,134
13. (New) A method of analysis of images comprising:  



performing a dimensionality reduction step, by processing, for at least a first matrix and for at least a second matrix, a parameter representative of a product of both first and second matrices respectively representing the pixels of both a first and a second images, wherein: 

 a quantum singular value estimation is performed on first matrix, > a quantum singular value estimation is performed on second matrix, 
 both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are combined together, via quantum calculation, so as to get at a quantum singular value estimation of said product of both first and second matrices, 
 said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.

 performing a dimensionality reduction step, by processing, for several first matrices and for several second matrices, a parameter representative of a product of both first and second matrices respectively representing first and second arrays of keywords versus symbols strings related to one or more messages, wherein: 
 a quantum singular value estimation is performed on first matrix, > a quantum singular value estimation is performed on second matrix, 
 both quantum singular value estimation of first matrix and quantum singular value estimation of second matrix are combined together, via quantum calculation, so as to get at a quantum singular value estimation of said product of both first and second matrices, 
 said quantum singular value estimation of said product of both first and second matrices being said parameter representative of said product of both first and second matrices.


Regarding claims 14-30, similar analysis as above, with respect to claims 10-22 of the copending application is applicable












                                              Prior Art of record


The Prior Art which are pertinent to Applicant’s invention but were not relied upon:

Shah et al. (USPAP       2020/0218,776), recites, “A system and method model a time series from missing data by imputing missing values, denoising measured but noisy values, and forecasting future values of a single time series. A time series of potentially noisy, partially-measured values of a physical process is represented as a non-overlapping matrix. For several classes of common model functions, it can be proved that the resulting matrix has a low rank or approximately low rank, allowing a matrix estimation technique, for example singular value thresholding, to be efficiently applied. Applying such a technique produces a mean matrix that estimates latent values, of the physical process at times or intervals corresponding to measurements, with less error than previously known methods. These latent values have been denoised (if noisy) and imputed (if missing). Linear regression of the estimated latent values permits forecasting with an error that decreases as more measurements are made”.
Rueckert et al. (USPAP       2008/0137,969), recites, “For the classification of images, a classification measure is computed by registering a set of images to a reference image and performing linear discriminant analysis on the set of images using a conditioned within-class scatter matrix. The classification measure may be used for classifying images, as well as for visualising between-class differences for two or more classes of images”.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Wednesday, February 23, 2022